Citation Nr: 0203591	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  00-02 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service-connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1949 to July 1950 
and May 1952 to December 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a October 1999 Rating Decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Des Moines, Iowa.


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. At least some of the veteran's bilateral hearing loss 
manifested as the result of
exposure to high levels of noise during active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  
See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.159); 38 C.F.R. 
§§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's contention that he 
was exposed to high levels of noise when he worked in an 
engine room during military service, which resulted in his 
current bilateral hearing loss.  As such, the veteran 
maintains that he should be awarded service-connection for 
bilateral hearing loss. 

As a preliminary matter, during the pendency of this appeal, 
there was a change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claim Assistance Act of 2000 (VCAA), which 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.102, 3.159).  This act and implementing regulations set 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.

The RO reconsidered the veteran's claim in light of the VCAA 
as indicated in the September 2001 rating decision.  The 
Board finds that the requirements under the VCAA have been 
further met as the veteran was provided adequate notice of 
the evidence needed to substantiate his claim and the reasons 
the claim was denied.  The RO provided the veteran with a 
copy of the October 1999 and September 2001 rating decisions 
as well as the December 1999 Statement of the Case and the 
June 2000 and September 2001 Supplemental Statements of the 
Case.  The RO has also made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  The RO obtained and reviewed VA outpatient 
treatment records dated from August 1999 to November 2000.  
The veteran was afforded a personal hearing before the RO in 
February 2000.  The veteran was also afforded a VA 
examination in April 2001.  Finally, the veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal.  Based on the foregoing, the Board concludes that 
the duty to assist has been satisfied, and the Board will 
proceed with appellate review.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    § 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001). "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system, specifically, sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.    38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).

A review of the veteran's service medical records shows that 
upon entry into service in July 1949, his hearing was 
evaluated as 15/15 in both ears.   At separation of service 
in July 1950, the results of an informal hearing test, 
whisper voice, indicated hearing in both ears was 15/15.  The 
veteran's April 1952 re-enlistment examination shows the 
results of whisper/spoken voice tests indicated hearing in 
both ears was 15/15.  The veteran's December 1953 service 
separation examination shows the results of a spoken voice 
test indicated hearing in both ears was 15/15.  

A statement attached to the veteran's April 1999 application 
for compensation indicates the veteran began to have hearing 
problems "shortly" after his discharge from service, but he 
never sought treatment.

The veteran's DD-214 shows that his naval occupation was an 
electrician's mate during both tours.  The Navy Enlisted 
Occupational Standards for this position is of record.  

In a May 1996 letter with attached examination reports from 
the University of Iowa Hospitals and Clinics, a private 
physician indicated the veteran reported a twenty year 
history of progressive hearing loss, with a history of having 
worked at Rockwell Industries, as an electrician, with long 
exposure to loud noises.  The veteran denied any trauma or 
current tinnitus, otorrhea, otalgia, or any previous surgery, 
but indicated that he had multiple first cousins with 
congenital deafness.  According to audiometric testing 
conducted in April 1996, an audiogram revealed mild sloping 
to moderate sensorineural hearing loss bilaterally.  The 
speech discrimination scores were 88% in the right ear and 
84% in the left ear.  Impression was presbycusis with a 
component of noise-induced hearing loss.

In the veteran's January 2000 substantive appeal, he 
essentially contended that the fact that two of his cousins 
were born deaf did not relate to his hearing problems.

VAMC Iowa City outpatient treatment reports dated in August 
1999 show subjective complaints of a severe hearing 
disability for many years, secondary to working with engines 
in the Navy.  Objective findings included bilateral decrease 
in hearing ability.  A September 1999 audiological evaluation 
shows speech recognition scores (Maryland CNC) in the right 
and left ear were 80 and 70 percent, respectively.  Treatment 
records show the veteran was seen in September 2000 for 
another audiological evaluation.  The examiner noted that 
moderate hearing loss persisted and there had been no change 
since September 1999.   The veteran was fitted for hearing 
aids in November 2000. 

The veteran presented testimony at a personal hearing held 
before a RO hearing officer in February 2000.  The veteran 
testified that he spent approximately 19 months aboard a ship 
during service.  He worked as an electrician and his duties 
included a four-hour watch in the engine room.  Most of the 
electrical work he performed was done in the engine room 
where he worked on the motors and the switchgear.  He was 
never provided with ear protection.   In response to a 
question of whether he experienced any hearing problems 
during service that prompted him to go on sick call, the 
veteran recounted an incident in which he felt his ears pop 
after a plane flight.  Thereafter, he boarded a ship and the 
chief boatsman thought he was intoxicated.  The veteran 
further testified that he did not go to the doctor with 
complaints of ear problems within one or two years after 
service.  As a civilian, he worked as an electrician for 
Rockwell Collins.  He did not work in a noisy environment as 
Collins was not a "factory," but rather consisted of a 
"laboratory type environment."  The veteran testified that 
a VA audiologist informed him that sustaining hearing loss 
from performing electrical wiring work was unlikely.  

In a June 2000 letter, the VA examiner who examined the 
veteran in August 1999 indicated he could not determine 
whether the veteran's hearing loss was related to service.   

The veteran underwent a VA audiological examination in April 
2001.  The veteran's right ear manifested the following 
puretone thresholds:  45 decibels at 1000 Hertz; 60 decibels 
at 2000 Hertz; 65 decibels at 3000 Hertz; and 75 decibels at 
4000.  Speech recognition score (Maryland CNC) was 60 
percent.  The veteran's left ear manifested the following 
puretone thresholds:  55 decibels at 1000 Hertz; 65 decibels 
at 2000 Hertz; 65 decibels at 3000 Hertz; and 65 decibels at 
4000.  Speech recognition score (Maryland CNC) was 62 
percent.  Diagnosis was moderate to severe bilateral 
sensorineural hearing loss.   The examiner opined that it was 
plausible some hearing loss resulted from exposure to noise 
from a ship's engines, but apparently not to a significant 
degree since the next hearing exam was done in 1999.  The 
examiner indicated that the current hearing loss was not 
typical of that seen classically with acoustic trauma and he 
concluded that it was likely as not a significant degree of 
hearing loss developed several years after his discharge from 
service.  

The Board has thoroughly reviewed the evidence of record, 
including the veteran's contentions, and finds that all 
reasonable doubt should be resolved in the veteran's favor.  
The veteran's statements and February 2000 hearing testimony 
show the veteran was exposed to high levels of noise while he 
performed his duties in the engine room during service.  The 
veteran's naval service medical records show that he was an 
electrician's mate and the Navy Enlisted Occupational 
Standards confirmed the type of work the veteran maintained 
he was required to perform.  There is no affirmative evidence 
of record to the contrary.

There is medical evidence of record that the veteran 
currently has a bilateral hearing impairment, as reflected by 
the findings in the April 2001 VA audiology examination 
report as well as VA audiological evaluations conducted in 
September 1999 and 2000 and private audiometric testing 
conducted in April 1996 .  38 C.F.R. § 3.385 (2001).  The 
veteran has been diagnosed with moderate to severe bilateral 
sensorineural hearing loss.  

There is evidence of a nexus or relationship between the 
veteran's exposure to high levels of noise during service and 
the currently diagnosed moderate to severe bilateral 
sensorineural hearing loss.  The veteran's service medical 
records do not show any hearing loss during service and there 
is no medical evidence of hearing loss within the one-year 
presumptive period following service.  Nevertheless, there is 
a sole medical opinion of record contained in the April 2001 
VA examination report that provides a link.  Although the VA 
audiologist concludes that the veteran's current hearing loss 
is not typical of that seen classically with acoustic trauma, 
he does opine that it is plausible that some hearing loss 
results from exposure to noise from the ship's engines.  The 
May 1996 letter from a private physician shows the veteran 
has also been diagnosed with age-related hearing loss with a 
component of noise-induced hearing loss from long exposure to 
loud noises from working as an electrician following service.  
At the February 2000 RO hearing, the veteran refuted the 
history of hearing loss he purportedly gave to the private 
physician.  The veteran maintained that he was not exposed to 
high level of noises during the time he worked as an 
electrician following service.   The evidence in support of 
the claim is admittedly less than overwhelmingly persuasive.  
Indeed, one could  say that the audiologist's opinion was 
equivocal.  I did consider obtaining another opinion.  The 
government, however, did not ask the veteran to submit a 
specialist's statement before adjudging his hearing 
acceptable for service during the Korean conflict.


ORDER

Service-connection for bilateral hearing loss is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

